The opinion of the court was delivered by Horton, C. J.: Only a single assignment of error need be considered. This relates to the want of jurisdiction of the subject-matter of the action by the district court. Section 2 of the act of 1867 provides that justices of the peace, within their respective counties, shall have exclusive jurisdiction of all cases arising under the act. (Gen. Stat. 1014.) An examination of the provisions of the constitution of the state, clearly establishes the fact that this authorization of jurisdiction is not in contravention of that instrument. Sec. 9, art. 3, declares that two justices of the peace shall be elected in each township, whose term of office shall be two years, and whose powers and duties shall be prescribed by law. Sec. 6 of the same article provides that the district courts shall have such jurisdiction in their respective districts as provided by law; and sec. 1 of the act “concerning district courts,” empowers such courts with original jurisdiction of all matters, both civil aud criminal, not otherwise provided by law. (Gen. Stat. 304; Henderson v. Kennedy, 9 Kas. 165.) The conclusion is necessarily reached, that justices of the peace have the exclusive jurisdiction of cases arising under the said act of 1867, and are the sole officers or tribunals to try the same. To avoid this deduction, counsel for defendant in error insists: First, As that portion of the act providing for the recovery of damages from the owner of the diseased stock, where such disease has been communicated to other cattle, was merely enacting in the form of a statute a remedy already existing under the common law, the provision of the act conferring exclusive jurisdiction on justices of the peace does not apply in civil actions. Second, That if the exclusive jurisdiction of justices reached so far as to include actions for damages under the original act of 1867, it would not include causes of action founded upon the supplemental act of 1872, as amended by the act of 1876. In answer to the first objection, it is sufficient to say that the legislature, within the limits of the constitution, has the authority to determine the forum which shall try and decide cases, and when that forum has exclusive jurisdiction, suitors cannot seek other tribunals to obtain remedies for their wrongs. But further, in this case, independent of the act of 1867, as amended, the defendant in error had no standing in court under his petition. The cause was tried under this law; the court referred to its sections as establishing the rule of evidence to be followed, and all the instructions were based on its provisions. The petition contained no allegation of negligence against plaintiffs in error; no statement that they knew their cattle were diseased, or even that they ought to have had such knowledge. In reply to the second objection against the exclusive jurisdiction of the justices, we must hold that the acts of 1872 (ch. 195, Laws 1872) and 1876 (ch. 133, Laws of 1876) are simply a portion of the original act of 1867, and not independent statutes. (Burgess v. Railroad Company, 18 Kas. 53.) The title of the act of 1872 is “An act to amend an act entitled ‘An act for the protection of stock from disease,’ approved February 26, 1867,” and the title of the act of 1876 is “An act to amend section 2 of chapter 195 of Laws of 1872.” So, if these acts are to be construed as separate and independent statutes, instead of being taken as simply a portion of the amended act, and the whole as a single statute, then the acts of 1872 and 1876 are unconstitutional and void, as the subject-matter therein contained is not expressed in the titles to the acts. (Sec. 16, art. 2, State Const.; Swayze v. Britton, 17 Kas. 625; Commissioners of Sedgwick County v. Bailey, 13 Kas. 600. Resorting to the rule, that the acts amending sections of a prior act are to be treated as a single statute, the provision of exclusive jurisdiction in section 2 of the act of 1867 is not only applicable to all cases arising under that act, but to the acts amendatory thereof, passed in 1872 and 1876. This result disposes of the case here, and will cause its dismissal in the inferior court, and we decline now to pass upon the other questions presented by counsel in their briefs. The judgment of the district court must be reversed, and that court directed to dismiss the case for want of jurisdiction of the subject-matter in controversy. All the Justices concurring.